Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-DEC-2019
                                                         03:07 PM
                           SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          MARLIN L. LAVOIE,
                   Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 13-1-0236(3))

                         ORDER OF CORRECTION
                          (By: Pollack, J.)
           IT IS HEREBY ORDERED that the Opinion of the Court,
filed November 22, 2019, is corrected as follows:
           Change “emotional distress” to “emotional disturbance”
in the following three locations: (1) page 2, line 5; (2) page
2, line 17; and (3) page 12, line 3.
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
           DATED: Honolulu, Hawaiʻi, December 2, 2019.
                                  /s/ Richard W. Pollack
                                  Associate Justice